DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the letters and numbers found in Fig. 2 and Fig. 3 fail to conform to 37 C.F.R. 1.84(l) which requires “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. Most of the numbers and some of the letters in each figure are gray – not black as required. Furthermore, the words surrounding the graph of Fig. 2 are blurry – not clean and uniformly thick and well-defined as required.  

The drawings are objected to because Fig. 2 and Fig. 5 fail to conform to 37 C.F.R. 1.84(p)(3) which requires the numbers, letters and reference characters “should not be placed in the drawing so as to interfere with its comprehension” and therefore “should not be placed upon hatched or shaded surfaces”. When necessary, a “reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.”  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 are rejected as being indefinite as the phrase “a transducer array”, found on line 12 of claim 1, is indefinite as it is unclear if the recited “transducer array” is the same as the transducer array recited in the preamble or is a second different transducer array. If the transducer arrays are the same, it is suggested the phrase on line 12 of claim 1 be amended to --the transducer array--. Claims 2-15 are rejected as they fail to correct the problems of claim 1 from which they depend.
Claims 16-20 are rejected as being indefinite as the phrase “a transducer array”, found on line 12 of claim 16, is indefinite as it is unclear if the recited “transducer array” is the same as the transducer array recited in the preamble or is a second different transducer array. If the transducer arrays are the same, it is suggested the phrase on line 12 of claim 1 be amended to --the transducer array--. Claims 17-20 are rejected as they fail to correct the problems of claim 16 from which they depend.

Allowable Subject Matter
Claims 21-25 are allowed.

Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 

With regards to claim 16, the prior art of record fails to teach and/or suggest a method for monitoring ultrasound probe health for an ultrasound probe having a transducer array comprising a plurality of elements, the method comprising: acquiring test data from the plurality of elements by performing the following steps for each of the plurality of elements: transmitting an ultrasonic signal from one or a subset of the plurality of elements; receiving a signal on at least one of the plurality of elements based on the transmitted ultrasonic signal; automatically analyzing the test data to determine a health report for the ultrasound probe, wherein the health report includes a health status for each of a plurality of components of the ultrasound probe, wherein at least one of the plurality of components is not part of the transducer array; displaying, on a display device, a simulated image based on a numerical phantom using the determined health status for each of the plurality of components of the ultrasound probe; and displaying, on the display device at the same time as the simulated image, a reference image based on the numerical phantom using a new health status for each of the plurality of components of the ultrasound probe.
With regards to claim 21, the prior art of record fails to teach and/or suggest an ultrasound system, comprising, in combination with the other recited elements, a processor in electronic communication with the ultrasound probe and the display device, wherein the processor is configured to: control the ultrasound probe to acquire test data from the plurality of elements by performing the following steps for each of the plurality of elements: transmit a signal from one or a subset of the plurality of elements; receive a signal on at least one of the plurality of elements based on the transmitted signal; automatically analyze the test data to determine a health report for the ultrasound probe, wherein the health report includes a health status for each of a plurality of components of the ultrasound probe, wherein at least one of the 
It is well known in the art of ultrasonic measuring and testing to determine the “health” of an ultrasound diagnostic system, including using a built-in self-test (BIST) circuit. The closest art that teaches this is found in Chen (US 2021/0328564 A1) which teaches the BIST circuit to test the transducer array. However, the prior art of record fails to teach and/or suggest using the test data generated by the firing of each of the plurality of elements and the reception of the subsequent ultrasonic signals to determine a health report – especially wherein the health report includes a health status for at least one component of the ultrasound system that is not part of the transducer array and is not an element of the transducer array. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Brien et al. (WO 2019/140134 A1) teaches a system and method for assessing signal quality.
SHIDARA (US 2020/0245978 A1) discloses a failure diagnosis system of an ultrasonic endoscope apparatus and method.
Loeppert et al. (US 2020/0329324 A1) discloses a transducer assembly fault detection.
Chen et al. (US 2021/0328564 A1) discloses methods and circuitry for built-in-self-testing of circuitry and/or transducer in ultrasound devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855